Order entered August 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00022-CV

                          ROBERT PERRY, II, ET AL., Appellants

                                               V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05355-D

                                           ORDER
       Before the Court is appellant’s pro se motion seeking an extension of time to file his brief

to December 7, 2014. Appellant’s brief was originally due on August 6, 2014. However, in an

order dated August 7, 2014, we granted an extension of time to file the reporter’s record to

August 26, 2014 and set appellant’s briefing deadline at September 25, 2014. Accordingly, we

DENY appellant’s motion as premature.


                                                      /s/   ADA BROWN
                                                            JUSTICE